Citation Nr: 1727666	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches and memory loss, claimed as residuals of a head and neck injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his VA Form 9, dated January 2010, the Veteran requested a hearing before a member of the Board.  In a letter dated February 10, 2010, VA notified the Veteran that he was scheduled for a hearing before a member of the Board on March 4, 2010.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In May 2014, the Board remanded the case for additional information.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Headaches and memory loss, claimed as residuals of a head and neck injury are not shown to have been incurred in service, manifested within one year of service, or causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

The criteria for service connection for headaches and memory loss, claimed as residuals of a head and neck injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In May 2014, the Board remanded the claim for further development and adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Board concluded that this development may provide evidence in support of his claim for entitlement to service connection for headaches/memory loss.  Additionally, the Board directed the AOJ to take appropriate action to verify the Veteran's claimed stressor(s) with the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  On March 6, 2015, the Veteran was sent instructions requesting additional information, however, to date, VA has not received a response to the letter.  Furthermore, PTSD VA examinations and opinions were provided in July 2015.  For these reasons, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to notify was satisfied by a letter in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance,
evidence of record includes service records, lay statements, records of examination and adjudication for disability benefits by the Social Security Administration (SSA), and VA examinations.  The most recent VA examination was provided in July 2015.  The examination report and subsequent opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Service Connection Legal Authority

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran served as a U.S. Army radio teletype operator with service in the Republic of Vietnam from December 1965 to December 1966.  The Veteran contends that service connection is warranted for headaches and memory loss, claimed as residuals of a head and neck injuries sustained in helicopter crashes in Vietnam.

During a mental health evaluation by SSA in November 1999, the Veteran reported that he was unable to work because of daily headaches, a hangover feeling, loss of vision, and loss of memory that he attributed to his duties as a helicopter door gunner in Vietnam and "...poisoning from the tunnels while flying through Agent Orange..."  There was no mention of trauma in helicopter crashes.   He reported that the symptoms had started one to two years earlier.  In the Veteran's August 2008 Statement in Support of Claim, he wrote, "I was with the 61st Av Co in Vietnam and was loaned out to the 12th and the 14th Av Bn, and while attached to those units I was involved in the two helicopter crashes in which I had both head and neck and back injuries."  In the Veteran's February 2009 Statement in Support of Claim, he wrote, "I was in two helicopter crashes in Vietnam and I landed on my back and head, incurring nerve damage.  In Vietnam you did not report back and (sic) head injury when guys were injured and died during the same time period."  During a July 2015 VA examination, the Veteran reported that he rarely operated a radio teletype in Vietnam but rather was assigned as a door gunner on combat helicopter missions and was shot down or crashed on several occasions.    

Service personnel records show that the Veteran had formal training only for radio teletype operations.  Although he was assigned to Army aviation units, there are no records of training or assignment as a door gunner.  

The Veteran's service treatment records contain no complaints, diagnosis or treatment for headaches, loss of memory, or any other injuries incurred in helicopter crashes.  In June 1966, the Veteran complained of headaches, which was determined to be from a cold.  During his tour of duty in Vietnam, he was also treated for a skin cyst and gastrointestinal distress.  Further, the Veteran reported a history of fracture of two fingers but denied frequent or severe headaches or loss of memory in a May 1967 discharge physical examination.  The military examiner noted no head or neurological abnormalities.  

In September 1997, the Veteran underwent private treatment and surgery for chronic sinusitis and headaches.  There was no mention of traumatic head or neck injuries. 

Private Medical treatment records from October 2002 indicate the Veteran complained of severe headaches that persisted since 1994.  There was no mention of traumatic head or neck injuries. 

VA Medical treatment records from a neurology clinic in October 2002 indicate the Veteran reported headaches since the 1970's when he had a head injury in Vietnam, and they became daily between 1993 and 1994 following sinus surgery.  The Veteran reported that he had seen five private neurologists who prescribed medication without relief.  Neurodiagnostic tests including a computed tomography scan of the head showed mild atrophy but were otherwise normal.  The examiner did not enter a diagnosis or etiology but did comment that there may be a "significant analgesic overuse component."  

In December 2008, the Board received private medical treatment records from Kettering Memorial Hospital and Sycamore Hospital.  The records indicated that in September 1997, the Veteran had ongoing problems with recurrent sinusitis and headaches.  He was diagnosed with chronic sinusitis, and underwent a left endoscopic ethmoidectomy maxillary sinusotomy.

July 2009 VA medical treatment records indicate that the Veteran stated that his change in pain medication has worked wonderfully for him with improvement in his headaches.

In March 2015, the Board received medical treatment records from the Social Security Administration (SSA).  As noted above, the records indicate the Veteran's reports that he couldn't function when he wake up due to a hangover feeling, loss of memory, eyesight, and headaches, which had an onset around 1993 or 1994.  Records also indicate that in July 2001, the Veteran stated that when he wakes up his headaches start, which he indicated began approximately 1993 to 1995.  

In a July 2015 VA examination, the Veteran was diagnosed with PTSD, and listed concentration problems as a symptom.  The Veteran also reported that the helicopters he was in were shot down a couple of times, once in a valley and another time in Cambodia. The Veteran also reported that one of the times they were going to medevac some people out and were shot down as they were landing, and they were stranded for 3 days.  The examiner addressed the mental health disorder but found that the Veteran did not have a traumatic brain injury.  

VA outpatient treatment records through February 2017 show treatment for PTSD and depression with symptoms of memory loss attributed to those disorders.  The Veteran was also prescribed medication for multiple joint pains, but there is no diagnosis of a chronic headache disorder or cranial neurological disorder.  None of the treating clinicians identified any symptoms as indications of a traumatic brain injury.  

The Board finds that service connection for headaches and memory loss is not warranted.  

Regarding the existence of a current disability, the Veteran is competent to report his symptoms of daily headaches and memory deficits.  These reports have been accepted by clinicians and examiners but have not been assigned clear separate diagnoses for separate disabilities.  Prior to the appeal period, clinicians found that the headaches were associated with a sinus disorder and possibly the overuse of medication.  Mental health examiners have also associated the symptoms with PTSD and depression for which the Veteran has been awarded service connection and a 70 percent disability rating.  For the purposes of analysis and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's lay reports of chronic headaches and loss of memory are credible and sufficient to  indicate manifestations of a current disability, even if not clearly diagnosed and comorbid with mental health disorders. 

However, the Board finds that these disorders were not incurred during service and first manifested greater than one year after active service.  The Veteran was granted service connection for PTSD based on his fear of hostile attack in Vietnam. There is no verification of helicopter crashes, and the Veteran did not respond to requests for additional information.  His report of duties as a door gunner and the combat helicopter crashes are not consistent with the service records.  Even if it was a practice for radio teletype trained operators to be used as door gunners and even if he participated in missions and was involved in crashes, the Board places no probative weight on his reports of multiple head and neck injuries.  Although he reported that soldiers did not seek treatment after a serious accident, the service treatment records show that he did seek treatment for minor physical matters during Vietnam service and had the opportunity for assessment after any significant head injury.  The Veteran denied any history of headache or loss of memory during his discharge examination.  Moreover, he did not report any traumatic injuries when first seeking treatment in the 1990s.  VA treatment reports and records from the Social Security Administration do not show by medical opinion or by other objective medical findings that the Veteran has headaches and memory loss as residuals of a head and neck injury sustained during service in the Vietnam War.  

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim because there is insufficient credible and probative evidence of an in-service incurrence of a disease or injury.  Accordingly, the Veteran's claim of entitlement to service connection for a neck disability must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for headaches and memory loss, claimed as residuals of a head and neck injury is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


